     Case 3:21-cv-00155-RGJ Document 1 Filed 03/10/21 Page 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 PLUMBERS AND PIPEFITTERS LOCAL 502                          )
 HEALTH AND WELFARE TRUST FUND;                              )
 PLUMBERS AND PIPEFITTERS LOCALS 502 & 633                   )
 PENSION TRUST FUND;                                         )
 PLUMBERS AND PIPEFITTERS LOCAL 502 JOINT                    )
 EDUCATIONAL & TRAINING FUND;                                ) Civil Case No. 3:21-cv-155-GNS
 MECHANICAL INDUSTRY PROMOTION FUND OF                       )
 KENTUCKY;                                                   ) (Electronically Filed)
 PIPING INDUSTRY COOPERATIVE OF                              )
 KENTUCKIANA; and                                            )
 PLUMBERS, PIPEFITTERS AND SERVICE                           )
 TECHNICIANS LOCAL 502,                                      )
                                                             )
                        Plaintiffs,                          )
                                                             )
           vs.                                               )
                                                             )
 HONEYWELL INTERNATIONAL, INC.                               )
 A Delaware Corporation,                                     )
                                                             )
                        Defendant.                           )

                                         COMPLAINT

        NOW COME the Plaintiffs, PLUMBERS AND PIPEFITTERS LOCAL 502 HEALTH

AND WELFARE TRUST FUND et al., by and through their counsel, Dennis Johnson of Johnson

& Krol, LLC, complaining of Defendant HONEYWELL INTERNATIONAL, INC., and allege as

follows:

                                 JURISDICTION AND VENUE

1.      This action arises under Sections 502 and 515 of the Employee Retirement Income Security

        Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

        the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

        the subject matter of this action pursuant to 29 U.S.C. §§ 185(c), 1132(e)(1), and 1145, as



                                            Page 1 of 7
     Case 3:21-cv-00155-RGJ Document 1 Filed 03/10/21 Page 2 of 7 PageID #: 2




        well as 28 U.S.C. § 1331.

2.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the PLUMBERS

        AND PIPEFITTERS LOCAL 502 HEALTH AND WELFARE TRUST FUND (“Welfare

        Fund”), the PLUMBERS AND PIPEFITTERS LOCALS 502 & 633 PENSION TRUST

        FUND (“Pension Fund”) and the PLUMBERS AND PIPEFITTERS LOCAL 502 JOINT

        EDUCATIONAL & TRAINING FUND (“Training Fund”) (collectively “Trust Funds”)

        are administered at 1313 Berry Boulevard, Louisville, Kentucky 40215, and pursuant to 28

        U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions giving rise to

        Plaintiffs’ claims occurred in the Western District of Kentucky, Louisville Division.

                                            PARTIES

3.      The Trust Funds receive contributions from numerous employers pursuant to collective

        bargaining agreements between employers and the PLUMBERS, PIPEFITTERS AND

        SERVICE TECHNICIANS LOCAL 502 (“Local 502”) and, therefore, are multiemployer

        plans under 29 U.S.C. § 1002.

4.      The MECHANICAL INDUSTRY PROMOTION FUND OF KENTUCKY (“Promotion

        Fund”) and the PIPING INDUSTRY COOPERATIVE OF KENTUCKIANA (“LMCC”)

        are funds organized for the benefit of the piping industry that are administered in

        Louisville, Kentucky.

5.      Local 502 is the bargaining representative of HONEYWELL INTERNATIONAL, INC.’s

        (“Honeywell”) bargaining unit employees.

6.      Honeywell is a Delaware corporation with its principal place of business located at 300

        South Tryon Street, Charlotte, North Carolina 28202.




                                           Page 2 of 7
      Case 3:21-cv-00155-RGJ Document 1 Filed 03/10/21 Page 3 of 7 PageID #: 3




                                   COUNT I
                BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

7.       Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-6 of this

         Complaint with the same force and effect as if fully set forth herein.

8.       Honeywell is an employer engaged in an industry affecting commerce that agreed to be

         bound by a National Installation & Service Agreement (“NISA”) with the United

         Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of

         the United States and Canada. (A copy of the NISA is attached hereto as Exhibit 1).

9.       Sections 10.1 and 10.2 of the NISA provide in relevant part as follows:

         10.1    For Employees performing construction work covered by of this
                 Agreement, wage rates, hours of work, workmen’s compensation, shift
                 premiums, reporting pay premiums, pay differentials, and contributions or
                 deductions for plans, programs, or funds, for Union dues, pensions, health
                 and welfare, training, International Training Fund (“ITF”), vacations and
                 holidays, supplemental unemployment benefits, sick pay, severance pay
                 and industry promotion shall be in accordance with those established for all
                 employees in local union construction agreements, negotiated by the local
                 union of the United Association and the historically recognized local
                 contractor’s bargaining group.

         10.2    For Employees performing service work covered by this Agreement, wage
                 rates, hours of work, workmen’s compensation, shift premiums, reporting
                 pay, premiums, pay differentials, overtime rates, holiday pay, and
                 contributions or deductions for plans, programs, or funds, for union dues,
                 pensions, health and welfare, training, ITF, vacations and holidays,
                 supplemental unemployment benefits, sick pay, severance pay and industry
                 promotion shall be in accordance with those established in bona fide local
                 union service agreements or applicable “Schedule A.”

         (Exhibit 1).

10.      The wages and benefit rates payable to the Trust Funds, Promotion Fund and LMCC for

         work performed within Local 502’s trade and territorial jurisdiction are established by

         Local 502 and the Mechanical Contractors Association of Kentucky (“MCAKY”) pursuant

         to an area wide collective bargaining agreement. (A copy of the Collective Bargaining

                                             Page 3 of 7
      Case 3:21-cv-00155-RGJ Document 1 Filed 03/10/21 Page 4 of 7 PageID #: 4




         Agreement (“CBA”) is attached as Exhibit 2); (A copy of the current wages and benefit

         rates agreed by Local 502 and the MCAKY is attached as Exhibit 3).

11.      Section 10.5 of the NISA provides in relevant part as follows:

                In agreeing to pay fringe benefit funds as required by this Agreement, the
                Employer hereby adopts and agrees to be bound by the written terms of such
                legally established local trust agreements and the International Training
                Fund (“ITF”) trust agreement specifying the detailed basis on which
                payments are to be made into, and benefits paid out of, such trust funds.

         (Exhibit 1).

12.      Through the NISA, Honeywell became bound to the Agreements and Declarations of Trust

         that created and govern the Trust Funds (hereinafter referred to as the “Trust Agreements”).

         (A copy of the Pension Fund’s Trust Agreement is attached as Exhibit 4); (A copy of the

         Welfare Fund’s Trust Agreement is attached as Exhibit 5).

13.      Pursuant to the power granted to them through the Trust Agreements, the Trustees of the

         Trust Funds adopted the Collection Policy/Audit Procedures. (A copy of the Collection

         Policy/Audit Procedures is attached as Exhibit 6).

14.      Pursuant to Section 502(g)(2) of ERISA, the NISA, the Trust Agreements and the

         Collection Policy/Audit Procedures, employers that fail to pay contributions to the Trust

         Funds, Promotion Fund and the LMCC by the twenty-first (21st) day of the month

         immediately following the month in which the work was performed, a one-time charge of

         ten percent (10%) (“liquidated damages”) is assessed against all delinquent contributions.

         (Exhibit 6).

15.      Pursuant to Section 502(g)(2) of ERISA, NISA, the Trust Agreements and the Collection

         Policy/Audit Procedures, employers that fail to submit their monthly contribution reports

         and contributions to the Trust Funds, Promotion Fund and the LMCC by the tenth (10th)



                                             Page 4 of 7
      Case 3:21-cv-00155-RGJ Document 1 Filed 03/10/21 Page 5 of 7 PageID #: 5




         day (or the next business day thereof) of the month immediately following the month in

         which the work was performed, interest at the rate of one percent (1%) per month from the

         original due date is charged until the contributions are paid in full. (Exhibit 6).

16.      Honeywell is required to deduct dues and other check-off deductions (“union dues”) from

         its covered employees’ paychecks and remit the union dues to Local 502 on a monthly

         basis.

17.      Pursuant to the Article VIII, Section 1 of the Trust Funds’ respective Trust Agreements:

                  Each Employer will promptly furnish to the Trustees, upon request, any and
                  all records of his employees . . . and any other payroll records or financial
                  information that the Trustees may require in order to determine the accuracy
                  of the Employer’s remittance of Employer Contributions.

         (Exhibit 4; Exhibit 5).

18.      Section III.3 of the Collection Policy/Audit Procedures states as follows:

                  If the Employer fails to respond to the payroll compliance auditor after
                  reasonable attempts, the auditor shall promptly notify the TPA and
                  Collection Counsel. Collection Counsel will issue a written demand and if
                  necessary, initiate litigation to compel the payroll audit. If Collection
                  Counsel is required to initiate litigation, the Employer shall be responsible
                  for the attorney’s fees and costs incurred by the [Trust] Funds.

         (Exhibit 6).

19.      Section III.5 of the Collection Policy/Audit Procedures states as follows:

                  In the event a payroll compliance audit discloses a contribution deficiency
                  that exceeds 3% of the Employer Contributions required for that period, or
                  in the auditor’s opinion, the deficiency was caused by anything other than
                  an inadvertent clerical error, the Employer shall be held responsible for the
                  costs of the payroll compliance audit, including all liquidated damages and
                  interest charges, unless otherwise waived by the Board of Trustees, or a duly
                  appointed Collections Subcommittee.

         (Exhibit 6).

20.      The right of the Trust Funds to examine payroll records includes the ability to review the

         records of all of Louisville Mechanical’s employees, even those that are not members of
                                              Page 5 of 7
      Case 3:21-cv-00155-RGJ Document 1 Filed 03/10/21 Page 6 of 7 PageID #: 6




         Local 502 pursuant to Central States Pension Fund v. Central Transport, Inc., 472 U.S.

         559 (1985).

21.      The Trust Funds sought to audit Honeywell pursuant to the Trust Agreements.

22.      The Plaintiffs’ auditors, Legacy Professionals, LLP (hereinafter “the Auditors”), requested

         employee classifications and job cost records from Honeywell for the audit period of

         January 1, 2018, through December 31, 2019.

23.      Honeywell has refused to produce the records requested by the Auditors in furtherance of

         the payroll compliance audit.

24.      The Plaintiffs have made repeated demands for Honeywell to produce records necessary

         to complete the payroll compliance audit.

25.      Honeywell is obligated to pay whatever contribution deficiencies may be revealed by the

         payroll compliance audit, along with the resulting liquidated damages and interest.

26.      The Plaintiffs have been required to employ the undersigned attorneys to compel

         Honeywell to comply with the payroll compliance audit.

27.      The Plaintiffs have complied with all conditions precedent in bringing this suit.

28.      Honeywell is obligated to pay the reasonable attorney’s fees and court costs incurred by

         the Plaintiffs pursuant to the NISA, the Trust Agreements, Collection Policy/Audit

         Procedures, and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request:

A.       That this Honorable Court enter an Order requiring Honeywell to produce all records

         necessary for the auditors to complete a payroll compliance audit for the period of January

         1, 2018, through December 31, 2019;



                                             Page 6 of 7
     Case 3:21-cv-00155-RGJ Document 1 Filed 03/10/21 Page 7 of 7 PageID #: 7




B.      That Judgment be entered in favor of Plaintiffs and against Defendant Honeywell in an

        unknown amount for any and all contributions and union dues revealed in the payroll

        compliance audit, along with the resulting liquidated damages and interest;

C.      That Judgment be entered in favor of Plaintiffs and against Defendant Honeywell in an

        unknown amount for any and all audit fees associated with the payroll compliance audit

        pursuant to the Collection Policy/Audit Procedures;

D.      That Judgment be entered in favor of Plaintiffs and against Defendant Honeywell for any

        other contributions, union dues, liquidated damages, and interest that are found to be due

        and owing in addition to the amounts referenced in paragraphs B and C above;

E.      That Defendant Honeywell be ordered to pay the reasonable attorney’s fees and costs

        incurred by the Plaintiffs pursuant to the Collective Bargaining Agreement, Trust

        Agreements, Collection Policy/Audit Procedures, and 29 U.S.C. §1132(g)(2)(D); and

F.      That Plaintiffs have such other and further relief as the Court may deem just and equitable

        all at the Defendant Honeywell’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).




                                             Respectfully submitted,

                                             /s/ Dennis R. Johnson
                                             Dennis R. Johnson (KY Bar No. 96387)
                                             Johnson & Krol, LLC
                                             311 S. Wacker Drive, Suite 1050
                                             Chicago, Illinois 60606
                                             (312) 372-8587
                                             johnson@johnsonkrol.com

                                             Attorney for Plaintiffs




                                            Page 7 of 7
